 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    CLIFFORD SATTERWHITE,

 9                                   Plaintiff,             CASE NO. C19-1703-RSL

10            v.
                                                            ORDER GRANTING APPLICATION
11    HIGHLINE COMMUNITY COLLEGE, et al.,                   TO PROCEED IN FORMA PAUPERIS

12                                   Defendants.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 1) is GRANTED. The Clerk of the Court is directed

17   to send a copy of this Order to plaintiff and to the assigned District Judge.

18          DATED this 28th day of October, 2019.

19

20
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
21

22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
